COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

KENNETH TROY VAUGHN,


                            Appellant,

v.

THE STATE OF TEXAS,

                            Appellee.
§
 
§
 
§
 
§
 
§
 
 § 


No. 08-11-00039-CR

Appeal from the

355th District Court

of Hood County, Texas

(TC# CR10922)

MEMORANDUM OPINION
	Before the trial court, Appellant waived trial by jury and entered a plea of guilty to one count
of indecency with a child by contact.  Tex. Penal Code Ann. § 21.11(a)(1) (West 2011).  The trial
court deferred adjudication of guilt, placed Appellant on probation for ten years, assessed a fine of
$1,500, and ordered that he pay additional sums, including court costs of $450.  Subsequently, the
trial court revoked Appellant's probation, found Appellant guilty of indecency with a child, and
sentenced him to imprisonment for twenty years.  Appellant then filed his notice of appeal.
	Appellant's court-appointed counsel, however, has filed a brief in which he has concluded
that the appeal is wholly frivolous and without merit.  The brief meets the requirements of Anders
v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493, reh. denied, 388 U.S. 924, 87 S. Ct.
2094, 18 L. Ed. 2d 1377 (1967), by presenting a professional evaluation of the record demonstrating
why, in effect, there are no arguable grounds to be advanced.  See High v. State, 573 S.W.2d 807 
(Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v. State,
485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). 
A copy of counsel's brief has been delivered to Appellant, and Appellant has been advised of his
right to examine the appellate record and file a pro se brief.  No pro se brief has been filed.
	We have carefully reviewed the record and counsel's brief and agree that the appeal is wholly
frivolous and without merit.  Appellant pled true and a plea of true is sufficient to revoke probation. 
See Cole v. State, 578 S.W.2d 127, 128 (Tex. Crim. App. 1979).  Further, appellant was sentenced
within the range of punishment for his offense.  Tex. Penal Code Ann. § 12.33 (West 2011).  Thus,
we find nothing in the record that might arguably support the appeal.
	The judgment is affirmed.

						GUADALUPE RIVERA, Justice
October 5, 2011

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)